      Case 2:20-cv-01328-GMS Document 11 Filed 12/31/20 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8
 9   Dale D Ulrich,                                   No. CV-20-01328-PHX-GMS
10                 Appellant,                         ORDER
11   v.
12   Clinton Jacob Kauer, et al.,
13                 Appellees.
14
15
16         Before the Court is Appellant Dale D. Ulrich’s (“Appellant”) Appeal of the United

17   States Bankruptcy Court’s Order overruling objections to Debtor’s claim of federal
18   exemptions (“Order”). (Doc. 5.) For the following reasons, the Order is affirmed.

19                                      BACKGROUND

20         Clinton Jacob Kauer and Alicia Marie Kauer (“the Debtors”) commenced a Chapter
21   7 Bankruptcy action on January 31, 2020. (Doc. 6-1 at 8.) Appellant was appointed to act
22   as the trustee in the case. (Doc. 6-4 at 1.) Pursuant to 11 U.S.C. § 522(d), the Debtors

23   elected to claim exemptions under federal law. (Doc. 6-5 at 2.) Appellant filed a timely

24   objection to the use of federal exemptions on April 2, 2020. (Doc. 6-4 at 2.) The United

25   States Bankruptcy Court issued a written ruling denying Appellant’s objection on June 29,

26   2020. (Doc. 1 at 9.) Appellant subsequently brought the instant appeal of the denial,
27   claiming that the Bankruptcy Court erred by allowing the Debtors to claim federal
28   exemptions because (1) the Idaho homestead exemption was available to the Debtors; and
      Case 2:20-cv-01328-GMS Document 11 Filed 12/31/20 Page 2 of 5



 1   (2) Idaho exemptions outside Title 11 were not limited by Title 11’s residency
 2   requirements.
 3                                           DISCUSSION
 4      I.       Standard of Review
 5      As the objecting party, a trustee bears the burden of proving that a claim of exemption
 6   is improper. Fed. R. Bankr. P. 4003(c); Carter v. Anderson, 182 F.3d 1027, 1029 n.3 (9th
 7   Cir. 1999). A district court reviews the legal conclusions of a bankruptcy court de novo. In
 8   re Olshan, 356 F.3d 1078, 1083 (9th Cir. 2004).
 9      II.      Analysis
10            Under 11 U.S.C. § 522(b), debtors may exempt certain assets included in property
11   of the bankruptcy estate to shield them from liquidation. Both federal and state exemption
12   schemes exist. When debtors have lived in different states prior to filing their bankruptcy
13   petition, the Code provides:
14            [A]ny property that is exempt under Federal law, other than subsection (d)
              of this section, or [under] State or local law that is applicable on the date of
15            the filing of the petition to the place in which the debtor’s domicile has been
              located for the 730 days immediately preceding the date of the filing of the
16            petition or if the debtor’s domicile has not been located in a single State for
              such 730-day period, the place in which the debtor’s domicile was located
17            for 180 days immediately preceding the 730-day period or for a longer
              portion of such 180-day period than in any other place; . . . . If the effect of
18            the domiciliary requirement under subparagraph (A) is to render the debtor
              ineligible for any exemption, the debtor may elect to exempt property that is
19            specified under subsection (d).
20   11 U.S.C. § 522(b)(3).
21            Here, the Debtors were not domiciled in Arizona for more than 730 days prior to
22   the date they filed for bankruptcy and, therefore, cannot claim Arizona exemptions. Idaho’s
23   exemption laws instead apply under § 522(b)(3)(A) because the Debtors were domiciled
24   in Idaho for the greater part of the 180-day period preceding the 730-day period. However,
25   the Debtors are entitled to claim exceptions under the Federal Code because they are not
26   eligible for exemptions under Idaho law.
27            Most Idaho exemptions are limited to residents. The Idaho Code limits Title 11
28   exemptions to Idaho residents by providing: “Residents of this state are entitled to the


                                                   -2-
         Case 2:20-cv-01328-GMS Document 11 Filed 12/31/20 Page 3 of 5



 1   exemptions provided by this act. Nonresidents are entitled to the exemptions provided by
 2   the law of the jurisdiction of their residence.” Idaho Code Ann. § 11-602; (Doc. 10 at 5).
 3   Of the remaining provisions, none contain exemptions that the Debtors are qualified to take
 4   in this case. Appellant offers no support for his assertions that other exemptions apply,
 5   citing only to a complete list of Idaho’s exemptions, (Doc. 6-6 at 38), without factual or
 6   legal support. Bare reference to these statutes does not meet Appellant’s burden of
 7   establishing that the federal exemptions were improperly claimed. Moreover, as explained
 8   by the Bankruptcy Court, most of the provisions fall within Title 11, and therefore do not
 9   apply to the Debtors.1
10           Nor does the homestead exemption apply to the Debtors. Although the statute is
11   silent on extraterritorial reach and state appellate courts have not yet interpreted the scope
12   of the exemption, federal courts consistently limit Idaho’s homestead exemption to land
13   within the state. In In re Stephens, for example, the Ninth Circuit Bankruptcy Appellate
14   Panel reasoned:
15
16   1
       Title 11 contains broad provisions which encompass many of the other exemptions
     outside the Act. The Bankruptcy Court explained:
17          [M]ost of these other exemptions are in fact also exemptions under Title 11
            as disability benefits, public assistance, wages, insurance, retirement
18          benefits, and the like. Specifically, I.C. § 55-1011 (ERISA qualified pensions
            and retirement benefits), I.C. § 41-1836 (annuity proceeds), I.C. § 50-1517
19          (police officer retirement benefits), I.C. § 59-1317 (public employee
            retirement benefits), and I.C. § 72-1422 (firefighter retirement benefits) are
20          provided for within the more generalized exemption in I.C. § 11-604(A) as
            retirement benefits under any employee benefit plan. I.C. § 56-223 (public
21          assistance) is provided for in I.C. § 11-603(4) as “federal, state or local public
            assistance legislation.” I.C. § 63-3022K (medical savings accounts)
22          expressly falls within I.C. § 603(5) as “the amount in a medical savings
            account.” I.C. § 41-1834 (disability insurance), I.C. § 41-1833 (life
23          insurance), I.C. § 41-1835 (group life and group disability insurance), and
            I.C. § 41-1930 (life insurance policy settlements) are subsumed in I.C. § 11-
24          604 and § 11-604(A) as “proceeds of insurance.” I.C. § 72-802 (workers’
            compensation) also falls within the limits of I.C. § 11-207 and § 11-603. See
25          State, Dept. of Health & Welfare ex rel. Lisby v. Lisby, 890 P.2d 727 (Idaho
            1995) (noting different portions of workers’ compensation may qualify as
26          medical benefits or wages subject to Idaho’s exemptions in I.C. § 11-603 and
            § 11-207).
27   (Doc. 1 at 12.) Appellant’s assertion that, because a residency requirement is absent
     from these provisions, they cannot come within the requirements of Title 11 is
28   outweighed by the plain and broad provisions of the Act, which implicitly
     incorporate more specific exemptions.

                                                 -3-
      Case 2:20-cv-01328-GMS Document 11 Filed 12/31/20 Page 4 of 5



 1          [B]ased on our reading of Idaho Supreme Court precedent, we predict that
 2          the Idaho Supreme Court would limit the applicability of Idaho’s homestead
            exemption law to real property located within Idaho. In making this
 3          prediction, we particularly rely upon a line of Idaho Supreme Court cases
            holding that, “[i]n the absence of any extraterritorial phraseology contained
 4
            in the [statute in question], it cannot be construed to have an extraterritorial
 5          effect, on the theory that the legislature so intended.”
 6   In re Stephens, No. BAP ID-11-1304-MKHJU, 2012 WL 3205362, at *3 (B.A.P. 9th Cir.
 7   Aug. 2, 2012) (quoting Ore-Ida Potato Prods., Inc., v. United Pac. Ins. Co., 87 Idaho 185,
 8   193, 392 P.2d 191, 196 (1964)); see In re Capps, 438 B.R. 668, 672 (Bankr. D. Idaho
 9   2010); In re Stephens, No. BR 10-41450-JDP, 2011 WL 1790777, at *2 (Bankr. D. Idaho
10   May 10, 2011) (“Standing in the way of Debtor’s successful claim of an exemption,
11   however, is a line of decisional law from this Court which holds that Idaho’s statutes may
12   not be used to establish a homestead exemption on real property located outside of the
13   State.”). The Idaho homestead exemption therefore cannot apply to the Debtors here.
14   Appellant’s assertion that this line of cases is “fruit of a poisonous tree” is unpersuasive
15   and unsupported. Policy arguments in favor of applying an exemption do not outweigh
16   clear authority to the contrary.
17          Further, Appellant’s contention that because remaining Idaho exemptions could
18   apply to the Debtors, they are therefore “eligible” within the meaning of § 522 distorts the
19   statute’s plain meaning and purpose. Such a reading would mean federal exemptions could
20   not apply to debtors unless every state exemption was expressly limited to residents. But
21   the “hanging paragraph” following § 522(b)(3)(C) is intended to ensure that debtors are
22   not denied the opportunity to claim “any” exemption. See, e.g., In re Long, 470 B.R. 186,
23   190 (Bankr. D. Kan. 2012) (holding that the hanging paragraph in § 522 is plainly designed
24   to prevent a debtor from being denied any exemptions). Courts understand this safeguard
25   as contemplating access to relief; they thus ask whether a debtor could actually claim an
26   exemption, not merely whether some exemption under the state’s code could apply if the
27   debtor were in a different factual scenario. In re Rodenbough, 579 B.R. 545, 551 (Bankr.
28   D. Idaho 2018); In re Capps, 438 B.R. at 673–74 (“[A]s long as the debtor may take


                                                 -4-
      Case 2:20-cv-01328-GMS Document 11 Filed 12/31/20 Page 5 of 5



 1   advantage of some state exemption, the hanging paragraph does not allow the debtor to use
 2   the § 522(d) exemptions.”); In re Wilson, No. 14-20557-TLM, 2015 WL 1850919, at *4
 3   (Bankr. D. Idaho Jan. 13, 2015) (“So long as debtors can receive some exemptions under
 4   the applicable state law, there is no reason for recourse to § 522(d) federal exemptions as
 5   a fallback under § 522(b)(3)’s hanging paragraph.”). Appellant cites no authority
 6   contradicting this principle; the broad contention that the plain meaning of “eligible” must
 7   be read more narrowly is outweighed by practical examples to the contrary. As there is no
 8   indication that Debtors own property which qualifies them for the remaining Idaho
 9   provisions, they are entitled to claim federal exemptions.
10                                        CONCLUSION
11          For the reasons stated above, the Order overruling Appellant’s objection to the
12   Debtors’ exemptions under federal law is affirmed.
13          IT IS THEREFORE ORDERED the Bankruptcy Court’s Order Overruling
14   Appellant’s Objection is AFFIRMED.
15          Dated this 30th day of December, 2020.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -5-
